                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                     SHERMAN DIVISION


WILLIAM BOYD PIERCE, #1208957                   §

VS.                                             §                    CIVIL ACTION NO. 4:18cv115

DIRECTOR, TDCJ-CID                              §

                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States
Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,
which contains proposed findings of fact and recommendations for the disposition of such action,
has been presented for consideration, and no objections thereto having been timely filed, the Court
is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts
same as the findings and conclusions of the Court. It is therefore
       ORDERED that the petition for a writ of habeas corpus is DENIED and the case is
DISMISSED with prejudice. A certificate of appealability is DENIED. All other motions not
previously ruled on are hereby DENIED.

       SIGNED this the 28 day of November, 2018.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
